      Case 3:19-cv-00608-MMD-WGC Document 18 Filed 12/28/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA


THOMAS BRUNSEN,                      )                   3:19-cv-00608-MMD-WGC
                                     )
                        Plaintiff,   )                   MINUTES OF THE COURT
        vs.                          )
                                     )                   December 28, 2020
ISIDRO BACA, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The Office of the Attorney General did not accept service of process on behalf of
Defendant Carol Alley, who is no longer an employee of the Nevada Department of Corrections
(ECF No. 15). However, the Attorney General has filed the last known address of this Defendant
under seal (ECF No. 16). If Plaintiff wishes to have the U.S. Marshal attempt service on Defendant
Carol Alley, he shall follow the instructions contained in this order.

        The Clerk shall issue a summons for Carol Alley and send the same to the U.S. Marshal
with the address provided under seal (ECF No. 16). The Clerk shall also send one (1) copy of
Plaintiff’s Complaint (ECF No. 5), one (1) copy of the court’s screening order (ECF No. 4), and
one (1) copy of this order to the U.S. Marshal for service on the Defendant. The Clerk shall also
send to Plaintiff one (1) USM-285 form. Plaintiff shall have until Friday, January 29, 2021, to
complete the USM-285 service form and return it to the U.S. Marshal, 400 South Virginia Street,
Room 201, Reno, Nevada 89501.

         If Plaintiff fails to follow this order, Defendant Carol Alley may be subject to dismissal for
failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.
                                               DEBRA K. KEMPI, CLERK
                                               By:         /s/______________________
                                                       Deputy Clerk
